Citation Nr: 0407310	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  96-46 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1969 to July 
1973, and from April 1975 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for a bipolar disorder.  The veteran appealed this decision.  
In July 2003, the Board remanded this decision to the RO for 
consideration of additional evidence.  The RO considered 
additional evidence of record, issued a supplemental 
statement of the case in July 2003, and returned the claim to 
the Board. 

This case is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), to include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that the RO advised the veteran of 
the evidence received, what evidence VA would obtain, or 
requested the veteran to provide information needed to 
identify and obtain records or evidence that would support 
his claim, or that the veteran waived the right to such VCAA 
notice.  To ensure compliance with the notice provisions of 
the VCAA, notwithstanding a previous Board REMAND to the RO 
for another purpose, the issue of entitlement to service 
connection for bipolar disorder must be remanded to the RO.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO should also notify the 
veteran of what evidence is required to 
substantiate the claim for service 
connection for a bipolar disorder, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO should provide 
the veteran written notification specific 
to his claim of service connection for 
bipolar disorder of the impact of the 
notification requirements on his claim.  

2.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



